Title: To Alexander Hamilton from James T. Callender, [29 October 1797]
From: Callender, James Thomson
To: Hamilton, Alexander



[Philadelphia, October 29, 1797]
Sir

I have perused your observations on the history of 1796. As the facts which you there bring forward, and the conclusions which you attempt to draw from them, do not appear Satisfactory to me, I intend introducing a reply to them in a volume upon your administration, that I am now engaged in writing. My object in this letter is, to request that you will give an order to a friend of mine and myself to inspect the papers lodged with Mr. Bingham, that I may judge what credit is due to them. Such an order, I conceive from your own words in the Observations, to be necessary to obtain a perusal of them; and if they appear to be genuine, I Shall be as ready to confess my conviction to the public, as I was to declare my former opinion, I hope that there is nothing improper in this application. I am Sure that I have no personal enmity at you, nor any pleasure in giving you uneasiness. The freedom which I take with all parties ought to have convinced you that I am the “hireling” of none.
With sincere admiration of your Superior talents,   I am Sir Your most obedt servt.

Jas Thomson CallenderCorner of Walnut andeleventh Street
PhiladelphiaOctr. 29. 1797



P.S. The treatment which I have got from Some of your friends, while I was writing defences of your right to attend the western army, and in Such a guarded and candid Stile that I have no reason at this time to disavow them, was of a nature so monstrous that they left me no terms to keep with them, and when I began to search I did find what I had not expected. If an answer is to come to this letter, I would think it a favour to Send it soon, as I mean in a few days to print a prospectus of my new Volume. I have always Spoke of your talents as of the highest class. This was a tribute that I Could not help paying.
Permit me to State one palpable mistake, as I Judge it to be. In No. 5 of the documents you tell of visiting her at Inskeep’s. The George never was a house of that sort. Inquiry was made at the time, and it was affirmed that neither Mrs. R. nor you ever had been there. Besides, in the letters there is no trace of Such a thing. I tell You honestly and as a friend, that this has an air of inconsistency; and I would gladly, if you can give me a reconcilement of it, save you the trouble of inserting one in your Second pamphlet; for that you must come out again I firmly believe. I might mention other things, but perhaps have already Stretched my letter to a disagreeable length.

